Citation Nr: 0711753	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  07-00 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance and/or housebound status.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1949 to 
September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran special monthly compensation 
based on the need for regular aid and attendance and/or 
housebound status.  The veteran subsequently initiated and 
perfected an appeal of this determination.  

In April 2007, the Board granted the veteran's motion for 
advancement of his appeal on the Board's docket.  

In a July 2005 rating decision, the veteran was denied a 
disability rating in excess of 30 percent for his post-
traumatic stress disorder, and a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).  He filed a timely September 2005 notice 
of disagreement to this decision, initiating appellate 
review.  However, in a March 2006 rating decision, the 
veteran was awarded a 100 percent (total) rating for his 
PTSD.  This action, being a full grant of the benefits sought 
by the veteran, resolves the appeal of that issue, and 
renders moot any appeal of the TDIU issue; thus, neither 
issue is currently on appeal before the Board.  See generally 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks special monthly compensation based on the 
need for regular aid and attendance or on account of being 
housebound.  In that regard, compensation at the aid and 
attendance rate is payable when the veteran, due to service-
connected disability, has suffered the anatomical loss or 
loss of use of both feet or one hand and one foot, or is 
blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  
38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) 
(2006).  Determinations as to the need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  

The following basic considerations are critical in 
determining the need for the regular aid and attendance of 
another person: inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  See 
38 C.F.R. § 3.352(a) (2006).  

In Turco v. Brown, 9 Vet. App. 222 (1996), the U.S. Court of 
Appeals for Veterans Claims (Court) held that it was not 
required that all of the disabling conditions enumerated in 
the provisions of 38 C.F.R. § 3.352(a) be found to exist to 
establish eligibility for aid and attendance and that such 
eligibility required at least one of the enumerated factors 
be present.  The Court added that the particular personal 
function which the veteran was unable to perform should be 
considered in connection with his or her condition as a whole 
and that it was only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  

To establish entitlement to special monthly compensation 
based on housebound status under 38 U.S.C.A. § 1114(s), the 
evidence must show that a veteran has a single service-
connected disability evaluated as 100 percent disabling and 
an additional service-connected disability, or disabilities, 
evaluated as 60 percent or more disabling that is separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems; or, the veteran has a single service-
connected disability evaluated as 100 percent disabling and 
due solely to service-connected disability or disabilities, 
the veteran is permanently and substantially confined to his 
or her immediate premises.  38 C.F.R. § 3.350(i) (2006).  

Currently, the veteran has been granted service connection 
for the following: post-traumatic stress disorder (PTSD), 
with a 100 percent (total) rating; bilateral hearing loss, 
with a 40 percent rating, and; tinnitus, with a 10 percent 
rating.  His combined rating is 100 percent.  According to VA 
medical treatment records, the veteran also has the following 
nonservice-connected disabilities: chronic obstructive 
pulmonary disease, hypertension, peripheral vascular disease, 
coronary artery disease, osteoarthritis, diabetes mellitus, 
and a history of lung cancer.  He is on continuous oxygen 
therapy for his chronic obstructive pulmonary disease, and 
requires medication and regular medical follow-up for the 
remainder of his disabilities.  He has also reported tremors 
of the upper and lower extremities, possibly secondary to his 
medications.  

In May 2006, the veteran was evaluated by a VA examiner to 
determine his functional capacities and physical limitations, 
if any.  After examining the veteran, the VA examiner 
determined the veteran required the daily personal health 
care of a skilled provider without which he would otherwise 
require hospital, nursing home, or other institutional care.  
However, the examiner failed to state whether the veteran's 
need for aid and attendance care was the result of service-
connected disability alone, or both service-connected and 
nonservice-connected disability.  

As entitlement to special monthly compensation based on the 
need for regular aid and attendance and/or housebound status 
is contingent on such impairment being secondary to service-
connected disability, additional VA examination is required.  
VA must determine if the veteran's service-connected 
disability alone creates the need for regular aid and 
attendance and/or results in the veteran's housebound status.  
VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  VA's 
duty to assist includes providing a medical examination 
and/or obtaining a medical opinion when such an examination 
becomes necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2005).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be afforded an aid 
and attendance/housebound examination to 
determine the current nature and severity 
of his service-connected disabilities.  
The claims files must be made available to 
the examiner in conjunction with the 
examination for proper review of the 
medical history.  Any necessary tests or 
studies, as determined by the examiner, 
must be conducted, and all manifestations 
of current disability must be described in 
detail.  The examination must contain 
sufficient information to determine 
whether the veteran is, as a result of 
service-connected disability, in need of 
regular aid and attendance; that is, if he 
is helpless or is so nearly helpless as to 
require the regular aid and attendance of 
another person, or is housebound.  

    The criteria for establishing the need 
for aid and attendance include 
consideration of whether he is blind or is 
so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the 
visual field to 5 degrees or less; or 
whether he is a patient in a nursing home 
because of mental or physical incapacity; 
or whether he establishes a factual need 
for aid and attendance under the criteria 
set forth under 38 C.F.R. § 3.352(a), to 
include the inability to dress/undress, or 
to keep ordinarily clean/presentable; 
frequent adjustment of special 
prosthetic/orthopedic appliances requiring 
the aid of another; inability to feed 
self; inability to attend to wants of 
nature; or incapacity, physical or mental, 
that requires assistance on a regular 
basis to protect from hazards/dangers 
incident to daily environment.  The 
examiner must also state whether the 
veteran's service-connected disabilities 
result in him in fact being permanently 
housebound.  The rationale for all 
opinions expressed must be explained.  

2.  The AMC should then review the 
veteran's claim for special monthly 
compensation based on the need for regular 
aid and attendance of another person 
and/or housebound status.  If any 
additional development is determined 
necessary, it should be accomplished prior 
to any final consideration by the AMC.  
Should the benefit sought on appeal remain 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case and appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



